Citation Nr: 0717251	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  03-12 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected fracture of the transverse 
process at L1-L4, with traumatic arthritis and limitation of 
motion, prior to May 14, 2005.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected fracture of the transverse 
process at L1-L4, with traumatic arthritis and limitation of 
motion, for the period beginning May 14, 2005.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected left ankle sprain.

4.  Entitlement to a disability rating in excess of 10 
percent for service-connected scars of the right upper lip 
and chin.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1955 to 
June 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The Board previously considered the veteran's appeal and 
issued a decision in October 2005 that granted an increased 
disability rating to 30 percent for fracture of the 
transverse process at L1-L4, with traumatic arthritis and 
limitation of motion, effective May 14, 2005, but denied a 
higher rating for that disability prior to that date.  The 
Board also denied higher ratings for a left ankle sprain and 
scars of the right upper lip and chin.  Two other claims 
regarding an increased rating for skin disability and 
unemployability benefits were remanded to the Appeals 
Management Center.  The veteran filed an appeal of the 
Board's October 2005 decision with the Court of Appeals for 
Veterans Claims ("Court").  Pursuant to a Joint Motion for 
Remand, the Court partially vacated the October 2002 Board 
decision in January 2007 and remanded the issues listed on 
the front page of this document for compliance with the 
instructions in the joint motion.

For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.

REMAND

The Joint Motion for Remand indicates that the parties agreed 
that remand was necessary in the instant case because the 
Board failed to address the applicability of extraschedular 
ratings for the veteran's service-connected disabilities of 
his back, left ankle and facial scars under 38 C.F.R. 
§ 3.321(b)(1).  The agency of original jurisdiction should 
address this in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
information or evidence that would show his 
service-connected disabilities present an 
exceptional or unusual disability picture, 
such as evidence of marked interference with 
employment or frequent periods of 
hospitalization or treatment.  

2.  Then, determine whether the veteran is 
entitled to referral for extraschedular 
consideration of his service-connected 
disabilities, and ensure compliance with the 
Board's October 2005 Remand instructions 
concerning claims for an increased rating 
for skin disability, and a total disability 
rating based on individual unemployability.  
If it is determined that the veteran is 
entitled to referral for extraschedular 
consideration, then the veteran's case 
should be forwarded to the Director, 
Compensation and Pension Service.  If such 
action does not resolve the veteran's 
claims, a Supplemental Statement of the Case 
(SSOC) should be issued to the veteran and 
his representative.  An appropriate period 
of time should be allowed for response.  
Thereafter, the veteran's claims should be 
returned to this Board for further appellate 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



